DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 25-31 are objected to because of the following informalities:  
In regards to Claim 25, in line 3, “active active” should read --active--.
In regards to Claim 26, in line 2, “the passive track section further comprises” should read --the passive track further comprises-- since the passive track of Claim 25 is said to comprise at least a first passive track section.
In regards to Claims 27-31, these claims depend from objected claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 17-19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (3866512).
Berger teaches an apparatus (Figure 5) for making braids capable of general surgical use, the apparatus comprising; 
a plurality of bobbin carrier assemblies (Details 18);
an active track (Figure 4, left track) engaging at least some of the bobbin carrier assemblies; 
a passive track (Figure 4, right track) arranged to selectively engage at least one of the bobbin carrier assemblies, and
a gate (Detail 32) positioned between the active track and the passive track, the gate defining an inter-track path and an intra-track path, the gate having an open position wherein the inter-track path is aligned between the active and passive tracks (Figure 9), the gate further having a closed position wherein the intra-track path is aligned with the active track (Figure 9a).
In regards to Claim 2, Berger teaches a plate (Figure 9, Detail 25), the plate defining the active track and the passive track.
In regards to Claim 3, Berger teaches the plate defines a plurality of grooves (Details 23), the plurality of grooves at least partially forming the active and passive tracks.
In regards to Claim 4, Berger teaches the gate defines a first groove, the first groove forming the intra-track path the gate further defines second and third grooves, the second and third grooves intersecting each other and forming the inter-track path (Figures 9, 9a; Details 70).
In regards to Claim 17, Berger teaches each bobbin carrier assembly would have to comprise a guide member sized and arranged to engage the active track and the passive track, or the bobbin carrier assemblies would not be capable of moving along the track.  These guides are 
In regards to Claim 18, Berger teaches the gate rotates between the open and closed positions (Figures 9, 9a).
In regards to Claim 19, Berger teaches an actuator operably connected to the gate and arranged to rotate the gate between the open and closed positions (Figure 6).
In regards to Claim 22, Berger teaches a plate (Figure 9, Detail 25), the plate defining the active track and the passive track, the plate having a top surface; and
wherein the gate has a top surface, the top surface of the gate being substantially level with the top surface of the plate (Figure 8; Details 25, 32ʹ shown as substantially level with one another).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Dow et al (20130167710).
While Berger essentially teaches the invention as detailed above, including the presence of an actuator, it fails to specifically teach the myriad mechanisms one could use to actuate the gate.  Dow, however, teaches that it is well known to utilize motors or cylinders (hydraulic) to actuate mechanisms (Paragraph 92).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized motors or hydraulic .
Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Berger fails to teach a passive track because “[t]here is not a track on which bobbins are not braided into the wall of a braid”.  Respectfully, nowhere in the claims does Applicant define a passive track as such.  Berger teaches a track that can be split into two functionally separate tracks; a left side track and a right side track.  It is the position of Examiner that the bobbins located on the right side track are considered passive to the bobbins located on the left side track insomuch as they are not participating in the braiding occurring on the left side track.  The braiding occurring on the left side track could continue uninterrupted even if every bobbin strand on the right side track were to break since these right side bobbins do not actively participate in the braiding occurring on the left side track.
Applicant further argues: the claimed apparatus has functionality not contemplated by either Berger or Dow, and functionality that is not possible with the combination of these references.  Respectfully, this functionality is not found in the claim language.  
Allowable Subject Matter
Claims 23, 24, and 32-36 are allowed.  Claims 25-31 would likewise be found to be allowable if the claim objections noted above are resolved.
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732